Chapman, J.
1. The president of the company did not render all the services for which his salary was to be paid, the exercise of his office having been suspended by legal authority. The salary was therefore properly apportioned by the master.
2. Interest is properly chargeable on the balance, because the money was illegally appropriated, and both receivers were responsible. ■ One of them made the appropriation, and the other negligently permitted it.
3. They are jointly liable, because both are responsible for the improper appropriation of the funds.

Report of master confirmed; interest to be charged on the balance due from the receivers from the time of rendering theii account; the receivers to be charged jointly.